

116 S4143 IS: American Workforce Rescue Act of 2020
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4143IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Schumer (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo extend the unemployment insurance provisions of the Coronavirus Aid, Relief, and Economic Security (CARES) Act for the duration of the economic recovery, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the American Workforce Rescue Act of 2020.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Extension of Federal Pandemic Unemployment Compensation.Sec. 3. Extension and expansion of the pandemic emergency unemployment compensation program.Sec. 4. Extension of pandemic unemployment assistance.Sec. 5. Extension of additional unemployment compensation provisions.2.Extension of Federal Pandemic Unemployment Compensation(a)ExtensionSection 2104(e) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended to read as follows:(e)Applicability(1)In generalAn agreement entered into under this section shall apply to weeks of unemployment—(A)beginning after the date on which such agreement is entered into; and(B)ending on or before the applicable end date described in paragraph (2).(2)Applicable end date(A)In generalThe applicable end date described in this paragraph with respect to a State is the date that is 13 weeks after the first date (after the date the State entered into an agreement under this section) that the State is not in an extended benefit period described in subparagraph (B).(B)Extended benefit periodFor purposes of subparagraph (A), a State shall be considered to be in an extended benefit period, as of any given day, if such a period would then be in effect for such State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(i)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(ii)such section 203(f)—(I)were applied by substituting 6.0 for 6.5 in paragraph (1)(A)(i) thereof; and(II)did not include the requirement under paragraph (1)(A)(ii) thereof..(b)Revision of amountSection 2104(b) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(1)in paragraph (1)(B), by inserting (or, for weeks of unemployment beginning after July 31, 2020, and ending on or before the applicable end date described in subsection (e)(2) the amount described in paragraph (3)) after $600; and(2)by adding at the end the following new paragraph:(3)Amount of Federal Pandemic Unemployment Compensation(A)TiersThe amount described in this paragraph is, with respect to a State, the following amount:(i)First tier amountIn the case of weeks beginning in a first tier high unemployment period described in subparagraph (B)(i), $100.(ii)Second tier amountIn the case of weeks beginning in a second tier high unemployment period described in subparagraph (B)(ii), $200. (iii)Third tier amountIn the case of weeks beginning in a third tier high unemployment period described in subparagraph (B)(iii), $300.(iv)Fourth tier amountIn the case of weeks beginning in a fourth tier high unemployment period described in subparagraph (B)(iv), $400.(v)Fifth tier amountIn the case of weeks beginning in a third tier high unemployment period described in subparagraph (B)(v), $500.(vi)Sixth tier amountIn the case of weeks beginning in a fourth tier high unemployment period described in subparagraph (B)(vi), $600. (B)High unemployment periods(i)First tierFor purposes of subparagraph (A)(i), a first tier high unemployment period described in this clause is, with respect to a State, any period during which an extended benefit period would be in effect for the State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(I)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(II)such section 203(f)—(aa)were applied by substituting 6.0 percent but less than 7.0 percent for 6.5 in paragraph (1)(A)(i) thereof; and(bb)did not include the requirement under paragraph (1)(A)(ii) thereof. (ii)Second tierFor purposes of subparagraph (A)(ii), a second tier high unemployment period described in this clause is, with respect to a State, any period during which an extended benefit period would be in effect for the State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(I)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(II)such section 203(f)—(aa)were applied by substituting 7.0 percent but less than 8.0 percent for 6.5 in paragraph (1)(A)(i) thereof; and(bb)did not include the requirement under paragraph (1)(A)(ii) thereof. (iii)Third tierFor purposes of subparagraph (A)(iii), a third tier high unemployment period described in this clause is, with respect to a State, any period during which an extended benefit period would be in effect for the State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(I)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(II)such section 203(f)—(aa)were applied by substituting 8.0 percent but less than 9.0 percent for 6.5 in paragraph (1)(A)(i) thereof; and(bb)did not include the requirement under paragraph (1)(A)(ii) thereof. (iv)Fourth tierFor purposes of subparagraph (A)(iv), a fourth tier high unemployment period described in this clause is, with respect to a State, any period during which an extended benefit period would be in effect for the State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(I)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(II)such section 203(f)—(aa)were applied by substituting 9.0 percent but less than 10.0 percent for 6.5 in paragraph (1)(A)(i) thereof; and(bb)did not include the requirement under paragraph (1)(A)(ii) thereof. (v)Fifth tierFor purposes of subparagraph (A)(v), a fifth tier high unemployment period described in this clause is, with respect to a State, any period during which an extended benefit period would be in effect for the State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(I)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(II)such section 203(f)—(aa)were applied by substituting 10.0 percent but less than 11.0 percent for 6.5 in paragraph (1)(A)(i) thereof; and(bb)did not include the requirement under paragraph (1)(A)(ii) thereof. (vi)Sixth tierFor purposes of subparagraph (A)(vi), a sixth tier high unemployment period described in this clause is, with respect to a State, any period during which an extended benefit period would be in effect for the State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(I)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(II)such section 203(f)—(aa)were applied by substituting 11.0 percent for 6.5 in paragraph (1)(A)(i) thereof; and(bb)did not include the requirement under paragraph (1)(A)(ii) thereof. (C)Special rules(i)Minimum period on a tier before moving to a lower tierOnce a State is in a high unemployment period tier described in clause (ii), (iii), (iv), (v), or (vi) of subparagraph (B), the State may not move to a lower high unemployment period tier (resulting in a lower dollar amount under subparagraph (A)) before the State has been in the existing high unemployment period tier for a period of at least 13 consecutive weeks.(ii)Deemed first tierFor purposes of determining the amount of Federal Pandemic Unemployment Compensation during the 13-week period described in subsection (e)(2)(A) with respect to a State, the State shall be deemed to be in a first tier high unemployment period described in subparagraph (B)(i) during such period..3.Extension and expansion of the pandemic emergency unemployment compensation program(a)ExtensionSection 2107(g) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended to read as follows:(g)Applicability(1)In generalSubject to paragraphs (2) and (3), an agreement entered into under this section shall apply, with respect to a State, to weeks of unemployment—(A)beginning after the date on which such agreement is entered into; and(B)ending on or before the applicable end date described in paragraph (2).(2)Applicable end date(A)In generalThe applicable end date described in this paragraph with respect to a State is the later of—(i)March 27, 2021; or(ii)if, as of the date under clause (i), the State is in an extended benefit period described in subparagraph (B), the first date after the date under clause (i) that the State is not in an extended benefit period described in subparagraph (B).(B)Extended benefit periodFor purposes of subparagraph (A), a State shall be considered to be in an extended benefit period, as of any given day, if such a period would then be in effect for such State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(i)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(ii)such section 203(f)—(I)were applied by substituting 5.5 for 6.5 in paragraph (1)(A)(i) thereof; and(II)did not include the requirement under paragraph (1)(A)(ii) thereof. (3)Transition for amount remaining in account(A)In generalSubject to subparagraph (B), in the case of an individual who has amounts remaining in an account established under subsection (b) as of the last day of the last week (as determined in accordance with the applicable State law) ending on or before the date described in paragraph (1)(B), pandemic emergency unemployment compensation shall continue to be payable to such individual from such amounts for any week beginning after such date for which the individual meets the eligibility requirements of this section.(B)LimitationNo compensation shall be payable by reason of paragraph (1) for any week beginning after the date that is 4 months after the date described in paragraph (1)(B). .(b)ExpansionSection 2107(b) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(1)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and(2)by adding at the end the following new paragraphs:(3)First-tier pandemic emergency unemployment compensationThe amount established in an account under paragraph (1) shall be equal to 13 times the individual's average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year. (4)Second-tier pandemic emergency unemployment compensation(A)In generalIf, at the time that the amount added to an individual's account under paragraph (3) (in this section referred to as first-tier pandemic emergency unemployment compensation) is exhausted, or at any time thereafter, such individual's State is in an extended benefit period (as determined under subparagraph (B)), such account shall be augmented by an amount (in this section referred to as second-tier pandemic emergency unemployment compensation) equal to 13 times the individual's average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year.(B)Extended benefit periodFor purposes of subparagraph (A), a State shall be considered to be in an extended benefit period, as of any given time, if such a period would then be in effect for such State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(i)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(ii)such section 203(f) did not include the requirement under paragraph (1)(A)(ii) thereof.(C)LimitationThe account of an individual may be augmented not more than once under this subsection. (5)Third-tier pandemic emergency unemployment compensation(A)In generalIf, at the time that the amount added to an individual's account under paragraph (4) is exhausted, or at any time thereafter, such individual's State is in an extended benefit period (as determined under subparagraph (B)), such account shall be augmented by an amount (in this section referred to as third-tier pandemic emergency unemployment compensation) equal to 13 times the individual's average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year.(B)Extended benefit periodFor purposes of subparagraph (A), a State shall be considered to be in an extended benefit period, as of any given time, if such a period would then be in effect for such State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(i)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(ii)such section 203(f)—(I)were applied by substituting 7.5 for 6.5 in paragraph (1)(A)(i) thereof; and(II)did not include the requirement under paragraph (1)(A)(ii) thereof.(C)LimitationThe account of an individual may be augmented not more than once under this subsection. (6)Fourth-tier pandemic emergency unemployment compensation(A)In generalIf, at the time that the amount added to an individual's account under paragraph (5) is exhausted, or at any time thereafter, such individual's State is in an extended benefit period (as determined under subparagraph (B)), such account shall be augmented by an amount (in this section referred to as fourth-tier pandemic emergency unemployment compensation) equal to 13 times the individual's average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year.(B)Extended benefit periodFor purposes of subparagraph (A), a State shall be considered to be in an extended benefit period, as of any given time, if such a period would then be in effect for such State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(i)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(ii)such section 203(f)—(I)were applied by substituting 8.5 for 6.5 in paragraph (1)(A)(i) thereof; and(II)did not include the requirement under paragraph (1)(A)(ii) thereof.(C)LimitationThe account of an individual may be augmented not more than once under this subsection. (7)Coordination of pandemic emergency unemployment compensation with regular compensation(A)In generalIf—(i)an individual has been determined to be entitled to pandemic emergency unemployment compensation with respect to a benefit year;(ii)that benefit year has expired;(iii)that individual has remaining entitlement to pandemic emergency unemployment compensation with respect to that benefit year; and(iv)that individual would qualify for a new benefit year in which the weekly benefit amount of regular compensation is at least either $100 or 25 percent less than the individual's weekly benefit amount in the benefit year referred to in clause (i),then the State shall determine eligibility for compensation as provided in subparagraph (B). (B)Determination of eligibilityFor individuals described in subparagraph (A), the State shall determine whether the individual is to be paid pandemic emergency unemployment compensation or regular compensation for a week of unemployment using one of the following methods:(i)The State shall, if permitted by State law, establish a new benefit year, but defer the payment of regular compensation with respect to that new benefit year until exhaustion of all pandemic emergency unemployment compensation payable with respect to the benefit year referred to in subparagraph (A)(i).(ii)The State shall, if permitted by State law, defer the establishment of a new benefit year (which uses all the wages and employment which would have been used to establish a benefit year but for the application of this subparagraph), until exhaustion of all pandemic emergency unemployment compensation payable with respect to the benefit year referred to in subparagraph (A)(i).(iii)The State shall pay, if permitted by State law—(I)regular compensation equal to the weekly benefit amount established under the new benefit year; and(II)pandemic emergency unemployment compensation equal to the difference between that weekly benefit amount and the weekly benefit amount for the expired benefit year.(iv)The State shall determine rights to pandemic emergency unemployment compensation without regard to any rights to regular compensation if the individual elects to not file a claim for regular compensation under the new benefit year. .4.Extension of pandemic unemployment assistanceSection 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(1)in subsection (c)—(A)in paragraph (1)(A)(ii), by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2); and(B)by amending paragraph (2) to read as follows:(2)Limitation on duration of assistance(A)In generalThe total number of weeks for which a covered individual may receive assistance under this section shall not exceed 39 weeks and such total shall include any week for which the covered individual received regular compensation or extended benefits under any Federal or State law, or pandemic emergency unemployment compensation under section 2107, except that if after March 27, 2020, the duration of extended benefits, or pandemic emergency unemployment compensation under section 2107 is extended, the 39-week period described in this paragraph shall be extended by—(i)the number of weeks that is equal to the number of weeks by which the extended benefits were extended; and(ii)in the case of an extension of pandemic emergency unemployment compensation under section 2107, by the number of weeks that is equal to the additional number of weeks (through augmentation) available with respect to the State in which the individual resides under paragraphs (4), (5), and (6) of section 2107(b).(B)Extension of assistanceFor the purpose of an extension of the 39-week period under subparagraph (A), the following rules shall apply:(i)Transition periodSection 2107(g)(3) shall apply to any extension of assistance under subparagraph (A).(ii)Accounts and grandfatheringIn determining the number of weeks available for a covered individual under an extension described in subparagraph (A)(ii), the Secretary shall apply rules that are similar to the rules described in paragraphs (4), (5), and (6) of section 2107(b), including with respect to accounts and grandfathering.;(2)in subsection (h), by striking section 625 each place it appears and inserting part 625; and(3)by adding at the end the following:(i)Unemployment rate calculation for certain territoriesIn the case of Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau, the following rules shall apply:(1)For the purposes of subsection (c)(1)(A)(ii) of this section, the Secretary shall determine the total unemployment rate of the territory in a manner similar to the manner under section 2107(g)(2).(2)For the purpose of subsection (c)(2)(B) of this section, the Secretary shall determine the total unemployment rate of the territory in a manner similar to the manner under paragraphs (4), (5), and (6) of section 2107(b).(3)For the purpose of subsection (d)(2) of this section, the Secretary shall determine the total unemployment rate of the territory in a manner similar to the manner under section 2104(b)(3)(B)..5.Extension of additional unemployment compensation provisions(a)Emergency unemployment relief for governmental entities and nonprofit organizationsSection 903(i)(1)(D) of the Social Security Act (42 U.S.C. 1103(i)(1)(D)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act).(b)Temporary full Federal funding of the first week of compensable regular unemployment for States with no waiting weekSection 2105(e)(2) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2).(c)Temporary financing of short-Time compensation payments in States with programs in lawSection 2108(b)(2) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2).(d)Temporary financing of short-Time compensation agreementsSection 2109(d)(2) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2).(e)Waiver of the 7-Day waiting period for benefits under the Railroad Unemployment Insurance ActSection 2112(a) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2).(f)Temporary assistance for States with advancesSection 1202(b)(10)(A) of the Social Security Act (42 U.S.C. 1322(b)(10)(A)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act).(g)Full federal funding of extended unemployment compensation for a limited periodSubsections (a) and (b) of section 4105 of the Emergency Unemployment Insurance Stabilization and Access Act of 2020 (contained in division D of the Families First Coronavirus Response Act (Public Law 116–127)) are each amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act). 